MEMORANDUM**
Gildardo Sanchez-Ensaldo appeals his guilty-plea conviction and 69-month sentence for re-entry into the United States after deportation, in violation of 8 U.S.C. § 1326.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Sanchez-Ensaldo has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Sanchez-Ensaldo has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Accordingly, counsel’s motion to withdraw is GRANTED, and in light of the valid appeal waiver contained in the plea agreement, this appeal is DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.